DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/127,240 filed on December 18, 2020.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 1-4, 8, 9, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0320557 A1 to TAKEUCHI (hereinafter “TAKEUCHI”).
	Regarding claims 1 and 12, TAKEUCHI discloses a method, apparatus and system for the information processing apparatus 201 (see figure 5 and paragraph 0072) hosting at least three applications (see pagraph 0075) using different communications protocols (see figure 10 and paragraph 0096 and thereafter).  It is unclear what Applicant meant by “answers” in line 5 of claim 1, but the communication between the device 201 and reader/writer 220 is described throughout TAKEUCHI, and any communication steps taken by the device 201 as shown in figure 17 can be interpreted as an answer by the device, and the communication between the device and reader can be unsuccessful (see figure 17 and paragraph 0151).  Applicant is respectfully suggested to clarify “answers” in claim 1 and 18. 
	Regarding claim 2, the information processing apparatus comprises memory for storing applications and communication protocols (see abstract and paragraphs 0017 and 0023), and as shown in figure 11, wireless communication can be selected between the device and the reader (see paragraphs 0117 thereafter and 0337 and thereafter).
	Regarding claims 3 and 4, although TAKEUCHI may not explicitly disclose, the run time environment includes time of operation (see paragraph 0338).
	Regarding claims 8 and 16, the communication between the phone and reader can be interrupted (see figure 17 and paragraph 0150). 

	Regarding claim 11, the application stored in the phone is utilizing the command by MIFARE (see paragraph 0101).
	Regarding claim 13, the information processing apparatus 201 is a phone (see figures 1A, 1B and 6, and paragraph 0073).
	Regarding claim 14, as shown in figure 6, the application manager 252 is an application processor recited in this claim (see paragraph 0075).
	 Regarding claim 15, as shown in figure 6, the phone 201 exchanges the data with reader/writer (see paragraph 0078).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0320557 A1 to TAKEUCHI in view of US 2018/0005223 A1 to Terra et al. (hereinafter “Terra”).   
	The teachings of TAKEUCHI have been discussed above.
TAKEUCHI, however, fails to specifically teach or fairly suggest that one of the application is EMV application.  
Terra teaches a system for a smart phone to perform various transaction (see abstract) and the transaction includes transaction generated by EMV application (see paragraphs 0001, 0013, 0019, and 0020).  
In view of Terra’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to include well-known EMV transaction protocol to the teachings of TAKEUCHI in order to widen the usage of the phone transaction so that the desired transaction can be performed in EMV accepting places.  Including EMV protocol would increase the transaction to the vendors and improve convenience to the users.  

Regarding claim 20, see the description for claims 8 and 16 above.  

Allowable Subject Matter
11.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a method of configuring a contactless communication device comprising integrated circuits hosting at least two applications compatible with different communications protocols. Using a frequency of us of each configuration as a parameter for configurations and other elements (claims 6 and 7) is neither disclosed nor suggested by the cited references. 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 



	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 8, 2021